FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                            INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-12 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 12                                                   Page 1 of NYSCEF:
                                                                               3       11/08/2019




                             EXHIBIT F
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                        INDEX NO. 160694/2019
NYSCEF DOC. NO.Case
                12 1:20-cv-07311-LAK Document 14-12 Filed 09/15/20RECEIVED
                                                                    Page 2 of 3
                                                                           NYSCEF: 11/08/2019
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                        INDEX NO. 160694/2019
NYSCEF DOC. NO.Case
                12 1:20-cv-07311-LAK Document 14-12 Filed 09/15/20RECEIVED
                                                                    Page 3 of 3
                                                                           NYSCEF: 11/08/2019
